In view of the proof regarding the condition of the cobblestone drive and the inconsistencies between the trial testimony for plaintiff and the prior statements describing the circumstances of the accident, the verdict is contrary to the weight of the credible evidence. Plaintiff, prior to the trial, testified that he fell over “ rocks or debris or whatever you call this garbage and everything was there.” At the trial, these loosely described obstacles became a single large cobblestone projecting five inches above the drive. Another pretrial statement by a witness described the few irregularities in the drive as amounting to only a one-inch difference in the level of the cobblestones. Moreover, plaintiff’s description of his movements before, and as, he fell defies probabilities and is not credible. Thus, the record is devoid of any believable version of the accident which would establish defendant’s negligence as the proximate cause. Concur — Botein, P. J., Breitel, Rabin, McNally and Stevens, JJ.